IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-51085
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOE ALBERT ALVARADO,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-99-CR-279-ALL-JN
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Attorney Jesse Z. Weiss, appointed to represent Joe Albert

Alvarado, has filed a motion to withdraw from representation of

Alvarado and a brief as required by Anders v. California, 386
U.S. 738 (1967).    Attorney Weiss also has filed an addendum to

the Anders brief.    Alvarado has filed responses to the Anders

motion and brief and to the addendum, and he moves for leave to

proceed pro se; for leave to supplement the record with


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-51085
                               -2-

transcripts; and for leave to file a declaration.   Our

independent review of the brief, the addendum, the responses, and

the record discloses no nonfrivolous issue.   Accordingly, Weiss’s

motion to withdraw is GRANTED; Weiss is excused from further

responsibilities herein; Alvarado’s motions are DENIED; and the

APPEAL IS DISMISSED.